Citation Nr: 0716164	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine, and if so, whether it should be 
granted.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty September 1942 through 
February 1946.

This matter is before the Board of Veterans Appeals' (Board) 
on appeal from August and September 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

The Board notes that the veteran's original claims on appeal 
were previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated May 2006.  These claims included:  whether new and 
material evidence had been submitted to reopen a claim for 
degenerative disc disease of the lumbar spine; whether new 
and material evidence had been submitted to reopen a claim 
for residuals of pneumonitis, entitlement to an initial 
compensable rating for bilateral hearing loss, and 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.

With respect to the claims for service connection for 
pnuemonitis, and pursuant to the May 2006 Board remand, the 
RO reviewed the claims file and determined that the veteran 
was never notified of the initial denial of service 
connection for pneumonitis in 1989.  Thus, due to the lack of 
notification, there was no legal denial of the claim, and 
therefore the issue of whether new and material evidence had 
been submitted by the veteran for pneumonitis was not the 
proper issue to be adjudicated.  The RO then treated the 2002 
claim for service connection for pnuemonitis as a direct 
service connection issue, and issued a rating decision 
denying service connection, dated August 2006.  By a letter 
dated August 2006, the RO informed the veteran that if he 
disagreed with the decision, he would have to file a notice 
of disagreement on that issue.  

Additionally, the May 2006 remand noted that the veteran 
submitted a claim that the RO had committed a clear and 
unmistakable error (CUE) with regard to the 1989 denial of 
service connection for a degenerative joint disease of the 
lumbar spine.  The Board noted that the CUE claim needed to 
be addressed before the claim for whether new and material 
evidence has been submitted to reopen a claim for service 
connection for degenerative joint disease lumbar spine could 
be addressed.  The RO issued an SOC regarding the CUE claim, 
indicating a finding no CUE in the 1989 rating decision 
denying service connection for lumbar spine arthritis in 
August 2006.  In a letter dated August 2006, the Board 
informed the veteran that if he disagreed with the 
determination set forth in the SOC, he would need to submit a 
substantive appeal.  No substantive appeal was submitted.  
The Board can now determine whether new and material evidence 
has been submitted for service connection for lumbar spine 
arthritis, and if so, whether it should be granted.  


FINDINGS OF FACT

1.  An unappealed rating decision in August 1989 denied 
service connection for degenerative joint disease of the 
lumbar spine.

2.  Evidence received since the August 1989 rating decision 
is not cumulative of the evidence previously in the record 
and is sufficient, when considered with the evidence 
previously of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's current degenerative disc disease of the 
lumbar spine is not related to any incidence of service.  

4.  The veteran had a Level III hearing acuity in the right 
ear and a Level II acuity in the left ear.  

5.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.




CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for degenerative disc disease of the 
lumbar spine.  38 U.S.C.A. §§ 5108, 7105(West 2002); 
38 C.F.R. § 3.156 (2006).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in, or related to active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).

4.  There is no legal basis for the assignment of a scheduler 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until March 2006.  Despite the untimely 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of the final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In that regard, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection.  Thus, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In the instant case, the RO sent a letter in June 2002 (prior 
to the August 2002 adverse decision) which adequately 
informed the veteran of the evidence and information (1) 
necessary to substantiate the claim; (2) that VA would seek 
to provide; and (3) that the veteran was expected to provide.  
The letter also essentially told the veteran to submit any 
information or evidence in his possession.  The RO 
additionally requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  In light 
of the foregoing, the Board finds that the veteran has not 
been prejudiced by any notice deficiency.  

The Board further notes that the veteran's service medical 
records, service personnel records, VA treatment records, and 
private medical records have been obtained.  Additionally, 
the veteran submitted numerous statements regarding his 
condition.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  Thus, VA's duty to 
assist the veteran has been fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

The claim for new and material evidence for service 
connection for degenerative disc disease of the lumbar spine

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).


a. Whether New and Material evidence was submitted:

By a rating decision of August 1989, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back condition to include degenerative joint disease of 
the lumbar spine.  The veteran did not appeal this decision.  
Therefore, the August 1989 decision is a final decision.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the August 1989 final 
decision included the veteran's service medical records, 
service personnel records, a VA examination of the lower 
back, statements from the veteran regarding a back injury in 
service, and a chiropractor treatment records dated November 
1987.

In June 2002, the veteran submitted a request to reopen his 
claim for entitlement to service connection for a lumbar 
spine condition.  The evidence submitted since the August 
1989 final decision includes various private medical records 
regarding treatment of the veteran's current back injury and 
a history of a back injury occurring during service was 
noted.  

The evidence of record prior to the August 1989 decision did 
not include a nexus statement linking the veteran's current 
back condition to service.  The newly submitted evidence 
includes medical histories recorded, attributing the 
veteran's current back condition to an injury that occurred 
during the veteran's active service.  These records were not 
available to the RO prior to their August 1989, decision and 
bear directly and substantially upon the issue for 
consideration.  Accordingly, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  See 38 C.F.R. § 3.156.

b. De Novo Review

The veteran contends that he injured his back during active 
service.  The veteran submitted numerous statements regarding 
the origins of his back disability.  In sum, the veteran 
contends that he was aboard a ship during and after the 
invasion of Normandy.  A few days after the invasion, a bad 
storm hit, and while he was attempting to secure some large 
crates aboard a ship, one broke loose and pinned him against 
a railing momentarily.  The veteran claimed he hit the 
railing with his lower back, and the next day had back pain.  
He also stated that he was treated on board a military 
hospital, and then released back to fully duty.  He further 
attributed his current back disability to his alleged injury 
during service, stating that he had intermittent recurrences 
of back pain after he was discharged from service.

The veteran's service medical records are silent to any 
complaints of or treatment for any back condition or pain.  
Physical examination upon enlistment, dated September 1942 
indicated a normal spine and examination upon discharge, 
dated February 1946, likewise revealed a normal spine.

The veteran also submitted private medical records showing 
treatment for a back condition.  A chiropractic record dated 
November 1987 indicated treatment for an injury to the lower 
back.  The medical history indicated that the veteran 
reported hurting his back in the Navy in 1948.  The veteran 
reported that the November 1987 injury was caused when the 
veteran picked up a piece of wood and stepped back into a 
small hole.  

The veteran was afforded a VA examination of his lower back 
in July 1989, in conjunction with his initial claim for 
service connection.  He reported hurting his back aboard a 
ship in Normandy after which he was treated and released to 
duty.  The veteran further reported that his back was 
asymptomatic until 1948, when he rolled out of bed and could 
not move.  The veteran reported that a chiropractor found 
damaged vertebrae and performed manipulations.  The veteran 
reported re-injuring his back two years prior to the 
examination, after which he got a chiropractic adjustment.  
Examination of the lower back revealed mild tenderness over 
the L-S spine on palpations, negative straight leg raising, 
no compromised range of motion, and no paraspinal muscle 
spasm.  X-rays indicated a lumbosacral spine that was 
essentially within normal limits.  The examiner provided a 
diagnosis of probably degenerative joint disease of the 
lumbar spine.

An April 2002 x-ray of the lumbar spine indicated 
degenerative disc disease and arthritis throughout the lumbar 
spine and lower thoracic spine, but no evidence of fractures 
or destructive lesions.  A letter from the veteran's 
chiropractor dated May 2002, stated that the veteran related 
his lower back pain that occurred while he was on a ship in 
June 1944 during the invasion of Normandy.  The veteran also 
reported being treated on a military hospital boat for a day 
before he was sent back to full duty.  The veteran complained 
of intermittent bouts of back pain in the area of the alleged 
injury.

A September 2003 private treatment report indicated that the 
veteran reported that his back pain began during combat in 
1944, during the landing of Normandy beach.  Diagnoses of low 
back pain probably due to a combination of discogenic disease 
and facet osteoarthritis, as well as disc protrusion at the 
L5-S1, were provided.  Another letter, from the veteran's 
private physician, dated March 2004, indicated that based on 
the history given by the veteran, the low back pain began 
with an injury during his landing n Normandy Beach in 1944.  
The physician then stated that is was more probable than not 
that the veteran's current symptoms were related to the 
original injury.  A May 2004 treatment report from an 
orthopedist indicated that the veteran reported a history of 
a back injury while aboard his ship during a storm at the 
Battle of Normandy.  The examiner provided a diagnosis of 
severe back and radicular pain that seemed to be relieved by 
injections.  Additional medical records reflect that the 
veteran gave a history of an injury to the back during 
service, as well as continued treatment for degenerative disc 
disease of the lumbar spine.  

An August 2003 medical record reflected MRI findings 
indicating a mild degree of narrowing at the central canal, a 
more significant impingement of the left neural foramen than 
at the right, and significant findings at the L4-5 level, L5-
S1 level.  The physician also stated that the findings 
appeared to be due to aging and were more related to 
degenerative changes, and that there was no evidence of any 
prior trauma, or defect form any prior injury that might have 
occurred during service 50 years prior.

The veteran also submitted statements from a fellow shipmate, 
a friend and his current wife.  The fellow shipmate verified 
that the veteran was aboard the same ship during the invasion 
of Normandy and that he spent three weeks after the invasion 
controlling traffic on the beach, as well as repairing small 
boats.  The fellow shipmate's statement did not make any 
mention of a back injury.  The statement submitted by the 
veteran's friend indicated that he had known the veteran for 
30 years, that he knew the veteran had back problems, and 
that the veteran had told his friend the story about how he 
had injured his back in the storm in Normandy.  Similarly, 
the veteran's current wife of 40 years indicated that the 
veteran did have intermittent back pain and that the veteran 
had told her that he injured his back in Normandy and 
attributed his current disability to that injury.  

While the veteran currently has a low back disability, there 
is no objective medical evidence that his current disability 
was caused by any incident during his active service.  The 
veteran's service medical records are silent to any treatment 
for a back injury during military service and the veteran's 
discharge examination indicated a normal back.  The first 
documented treatment for back pain occurred in 1987, nearly 
41 years after discharge from service.  Additionally, while 
some of the veteran's medical records related his current 
back disability to an injury that occurred at Normandy Beech 
in June 1944, these assessments were clearly based on the 
veteran's reported history, not on other competent medical 
evidence or a review of the claims file.  Evidence that is 
simply the information recorded by the medical examiner from 
the veteran, unenhanced by any additional medical comment by 
that examiner does not constitute "competent medical 
evidence." See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, a physician in an August 2003 opinion, 
stated that upon review of the veteran's MRI of his lower 
back, his current back condition appeared to be due to aging 
and that there was no evidence of any prior trauma, or defect 
from any prior injury that might have occurred during service 
50 years prior.

Thus, the veteran's own assertions are the only evidence 
indicating that his service-connected residuals of a left 
wrist injury caused his left shoulder condition.  However, as 
a lay person, the veteran lacks the capacity to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (993).  

The evidence of record does not show that the veteran's 
current low back disability is related to any incidence of 
service.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for disc disease of 
the lumbar spine.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to an initial compensable rating for bilateral 
hearing loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Ratings Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Ratings 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I though XI) for 
hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for the hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable rating for bilateral hearing loss. 

In an August 2002 rating decision, the RO granted service 
connection for bilateral hearing loss.  The RO assigned the 
veteran a noncompensable rating for his bilateral hearing 
loss, effective from June 2002.  The veteran asserts that he 
is entitled to an initial compensable rating for his service-
connected bilateral hearing loss disability.  

On audiological examination in August 2002, evaluation of the 
right ear revealed puretone thresholds, in decibels, of 25, 
65, 85, and 90 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 66 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 25, 40, 70, and 75 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 53 decibels.  
Speech recognition was 88 percent in the right ear and 90 
percent in the left ear.  The examiner noted that both the 
right and left ear hearing were within normal limits through 
1000 Hertz, but dropped to a moderate to profound 
sensorineural loss for 2000 through 8000 Hertz.  

VA audiological examination in August 2006, revealed puretone 
thresholds of 30, 50, 70, and 90 at 1000, 2000, 3000, and 
4000 Hertz, respectively, with a puretone threshold four 
frequency average of 60 decibels in the right ear.  
Audiometric evaluation of the left ear revealed puretone 
thresholds of 30, 45, 70, and 80 at 1000, 2000, 3000, and 
4000 Hertz, respectively, with a puretone threshold four 
frequency average of 56 decibels.  Speech recognition was 92 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted that hearing in both ears was characterized by 
normal sensitivity to 250 Hertz with a profound high 
frequency sensorinerual hearing loss.  

These audiological examinations do not show the veteran to 
have an exceptional pattern of hearing loss in either ear. 
38 C.F.R. § 4.86(a) and (b).

In August 2002, under Table VI, the veteran's puretone 
threshold average of 66 decibels and speech recognition of 88 
percent indicates that his hearing acuity was Level III in 
the right ear.  The veteran's puretone threshold average of 
53 decibels and speech recognition of 90 percent indicates 
that his hearing acuity was Level II in the left ear.  

In August 2006, under Table VI, the veteran's puretone 
threshold average of 60 decibels and speech recognition of 92 
percent indicates that his hearing acuity was Level II in the 
right ear.  The veteran's puretone threshold average of 56 
decibels and speech recognition of 94 percent indicates that 
his hearing acuity was Level I in the left ear.  

Of the two examinations, the August 2002 examination report 
reveals the most severe hearing loss disability.  As noted 
above, the veteran had a Level III hearing acuity in the 
right ear and a Level II acuity in the left ear.  Under Table 
VII, Level III in the right ear and Level II in the left ear 
allows for a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Since the veteran has not met the criteria for a compensable 
rating at any time since the grant of service connection, the 
Board finds that an initial compensable evaluation for the 
veteran's bilateral hearing loss disability is not warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).



Entitlement to a rating in excess of 10 percent for tinnitus

As stated above, the Veterans Claims Assistance Act of 2000 
(VCAA), describes the VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.356(a) (2005).  The U.S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of that claim is based on statutory 
interpretation, rather than a consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
the VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is no required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim.

The veteran requested an increased evaluation for tinnitus; 
specifically he requested a separate rating of 10 percent for 
each ear.  The RO denied the veteran's request under 
Diagnostic Code (DC) 6260.  The veteran appealed that 
decision to the Board.
 
In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  The 
VA appealed this decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum scheduler rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate scheduler evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar spine is granted.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.

An initial compensable rating for bilateral hearing loss is 
denied.

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


